DETAILED ACTION
Allowable Subject Matter
Claims 1-11, 13-21, and 23-29 are allowed. The following is an examiner’s statement of reasons for allowance: Claims 1, 15 and 21 all recite the unique feature of the diaphragm and the housing collectively forming a cavity, and the central raised portion configured to prevent the diaphragm from contacting a bottom of the cavity, and the housing being hermetically sealed for implantation into a recipient. The closest prior art - Ball et al., U.S. Patent No. 5,859,916, patented on 1/12/1999 (Ball), Zahnert et al., U.S. Patent No. 8,894,562, patented on 11/25/2014 (Zahnert), Koskowich et al., U.S. Patent No. 9,066,185, patented on 6/23/2015 (Koskowich), Wang, U.S. Patent No. 9,462,389, patented on 10/4/2016 (Wang), and Zoellin et al., U.S. Patent No. 8,929,584, patented on 1/6/2015 (Zoellin). Ball, Zhanert, and Koskowich all teach implantable microphones, however, none of them teach that the central raised portion is configured to prevent the diaphragm from contacting the bottom of the cavity. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653